                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                  ABINGDON DIVISION

  UNITED STATES OF AMERICA

                   v.                                           CASE NO. 1:19cr00016

  INDIVIOR INC. (a/k/a Reckitt Benckiser
       Pharmaceuticals Inc.) and
  INDIVIOR PLC


                        MEMORANDUM IN SUPPORT OF DEFENDANTS’
                           MOTION FOR BILL OF PARTICULARS

         On April 9, 2019, a grand jury sitting in the Western District of Virginia returned a

  sprawling Indictment alleging that Indivior Inc. and Indivior PLC (collectively, “Indivior”)

  “executed an illicit nationwide scheme to increase prescriptions of Suboxone Film,” a product

  developed by Indivior for the treatment of opioid dependence. Indictment ¶ 1 (ECF No. 3). The

  Indictment alleges that “Indivior illegally obtained billions of dollars in revenue from Suboxone

  Film prescriptions by deceiving health care providers and health care benefit programs into

  believing that Suboxone Film is safer and less susceptible to diversion and abuse than other

  similar drugs.” Id. The Indictment also claims that Indivior “establish[ed] a telephone program

  for patients to call to be connected with a doctor for opioid addiction/dependence treatment,

  which Indivior used to connect patients to doctors Indivior knew were prescribing Suboxone

  and/or other opioids in a careless and clinically unwarranted manner.” Id. Based on these

  sweeping allegations, the Indictment charges both Indivior Inc. and Indivior PLC with one count

  of conspiracy to commit mail, wire, and health care fraud; one count of health care fraud; four

  counts of mail fraud; and twenty-two counts of wire fraud.

         While the Indictment spans 47 pages and provides some detail regarding the charged

  offenses, the Indictment’s substance is lacking in other critical ways that, left unaddressed, raise
                                                  -1-

Case 1:19-cr-00016-JPJ-PMS Document 137 Filed 09/10/19 Page 1 of 24 Pageid#: 1228
  constitutional due process concerns. In particular, the Indictment fails to identify, much less

  address, every false or fraudulent statement or representation that the government may attempt to

  introduce at trial, lacks the factual basis to support the government’s assertion that any

  statements and representations included in the Indictment are false or fraudulent, and fails to

  provide any details supporting the claim that Indivior somehow aided and abetted physicians in

  prescribing or dispensing Suboxone Film in a “clinically unwarranted manner.” Moreover, the

  Indictment fails to identify Indivior’s supposed co-conspirators, does not provide any

  information regarding a purported agreement underlying the alleged conspiracy, and fails to

  adequately identify the overt acts in furtherance of the conspiracy. The Indictment is further

  lacking in its identification of the locations in which certain alleged acts occurred, and it fails to

  specify any actions taken by Indivior PLC. For these reasons, addressed in further detail below,

  Indivior respectfully requests that the Court order the government to file a bill of particulars

  addressing these omissions so that Indivior may “adequately prepare a defense and avoid

  surprise at trial.”1 See United States v. Sampson, 448 F. Supp. 2d 692, 696 (E.D. Va. 2006)

  (quoting United States v. Automated Med. Labs., Inc., 770 F.2d 399, 405 (4th Cir. 1985)).

                                         LEGAL STANDARD

         To provide a defendant with sufficient notice of the government’s charges, an indictment

  must contain a “plain, concise, and definite written statement of the essential facts constituting

  the offense charged.” Fed. R. Crim. P. 7(c)(1). In line with this standard, the indictment must

  include “all the essential elements of a criminal offense and sufficiently apprise the defendant of”

  the supporting facts so that “he will not be misled while preparing his defense” and so that he can



         1
           Indivior has pending before the Court a Motion to Dismiss the Indictment with prejudice. (ECF
  No. 81). Should that motion be granted, this Motion for Bill of Particulars would be moot.

                                                   -2-

Case 1:19-cr-00016-JPJ-PMS Document 137 Filed 09/10/19 Page 2 of 24 Pageid#: 1229
  protect himself against a “later prosecution for the same offense.” United States v. Hayes, 775

  F.2d 1279, 1282 (4th Cir. 1985). If the indictment lacks these necessary elements, the

  government remains free to shift its theory of prosecution up to and even during the trial, leaving

  the defendant to proceed to trial with key issues left undefined and vulnerable to unfair surprise.

  See Russell v. United States, 369 U.S. 749, 766 (1962).

         Even if the basic standard in Rule 7(c)(1) is met, Rule 7(f) affords district courts broad

  discretion to order the government to file a bill of particulars if an indictment lacks the detail

  necessary to allow a defendant to prepare its defense. See Fed. R. Crim. P. 7(f); United States v.

  Dulin, 410 F.2d 363, 364 (4th Cir. 1969) (ordering a bill of particulars is within the “sound

  discretion” of the trial court); see also United States v. Am. Waste Fibers Co., 809 F.2d 1044,

  1047 (4th Cir. 1987) (A bill of particulars “serves to supply the evidentiary details needed to

  prepare a defense.”). Through a bill of particulars, a defendant can obtain information about “the

  nature of the charge against him so that he may prepare for trial, minimize the danger of surprise

  at trial, and . . . plead his acquittal or conviction in bar of another prosecution for the same

  offense.” United States v. Schembari, 484 F.2d 931, 934-35 (4th Cir. 1973). A bill of particulars

  thus “amplifies the indictment by providing missing or additional information so that the

  defendant can effectively prepare for trial.” United States v. Fletcher, 74 F.3d 49, 53 (4th Cir.

  1996). Any doubt about the need for a bill of particulars “must be resolved in favor of disclosure

  and the conflicting concerns must yield to paramount public interest in affording the accused a

  reasonable foundation for mounting a defense.” United States v. Manetti, 323 F. Supp. 683, 696

  (D. Del. 1971); see also United States v. Thevis, 474 F. Supp. 117, 124 (N.D. Ga. 1979)




                                                   -3-

Case 1:19-cr-00016-JPJ-PMS Document 137 Filed 09/10/19 Page 3 of 24 Pageid#: 1230
  (recognizing that the amendment to Rule 7(f) “requires that the defendant be given the benefit of

  the doubt in gray areas”), aff’d, 665 F.2d 616 (5th Cir. 1982).2

          Courts routinely grant motions for bills of particulars in cases in which the “complexity

  and nature of the charges, and the extended period of time involved” would otherwise make it

  unfair to expect a defendant to prepare for trial without sufficient notice as to the details of the

  government’s charges. See, e.g., United States v. Wharton, No. ELH–13–0043, 2014 WL

  1430387, at *12 (D. Md. Apr. 10, 2014), aff’d, 840 F.3d 163 (4th Cir. 2016). Particularly in

  cases alleging fraud, bills of particulars are necessary where indictments fail to identify “critical”

  information, including “the dates of the fraudulent conduct, the specific fraudulent documents,

  and the fraudulent statements within the documents.” Sampson, 448 F. Supp. 2d at 696; see also

  United States v. Magalnik, 160 F. Supp. 3d 909, 917 (W.D. Va. 2015); United States v. Perry,

  30 F. Supp. 3d 514, 523 (E.D. Va. 2014); United States v. Bortnovsky, 820 F.2d 572, 574 (2d

  Cir. 1987) (defendants were “hindered in preparing their defense” when the government failed to

  “reveal crucial information” associated with fraud charges).

          Voluminous discovery does not alleviate the need for a bill of particulars. United States

  v. Locasio, No. 4:05–476–RBH, 2006 WL 2796320, at *7 (D.S.C. Sept. 27, 2006). Rather,

  extensive discovery can make it more difficult for a defendant to identify the information it

  needs to adequately prepare a defense. See United States v. Coleman, No. 3:17-CR-00008, 2018

  WL 1386265, at *5 (W.D. Va. Mar. 19, 2018) (“[T]he quantum of information provided may

  actually make it more difficult for Defendant to understand which parts of the last eight years of

  his life are actually at issue here.”); Locasio, 2006 WL 2796320, at *7 (“[T]he volume of


          2
            While defendants were once required to show cause for the issuance of a bill of particulars, a
  1966 amendment to Rule 7(f) eliminated that requirement to “encourage a more liberal attitude by the
  courts toward bills of particulars.” Fed. R. Crim. P. 7 advisory committee’s note to 1966 amendment.

                                                     -4-

Case 1:19-cr-00016-JPJ-PMS Document 137 Filed 09/10/19 Page 4 of 24 Pageid#: 1231
  discovery materials in a complex case may itself impede rather than assist the defense in its

  understanding of the government’s case.” (quoting United States v. Modi, 197 F. Supp. 2d 525,

  530 (W.D. Va. 2005))). Courts have thus ordered the government to provide defendants with

  additional specificity to support the charges in an indictment where extensive discovery has

  already been produced to the defendants in the case. See, e.g., Coleman, 2018 WL 1386265, at

  *5 (ordering a bill of particulars where the government provided “extensive discovery” to the

  defendant); Magalnik, 160 F. Supp. 3d at 917-18 (agreeing that the “enormous amount of

  discovery” would leave defendants to “sift through thousands of files . . . with limited ability to

  reasonably identify which documents the [g]overnment will attempt to prove false at trial”); see

  also Bortnovsky, 820 F.2d at 575 (“providing mountains of documents to defense counsel” when

  the indictment contained general allegations of fraud “impermissibly . . . shifted” the burden of

  proof to the defendants, necessitating a bill of particulars); United States v. Bin Laden, 92 F.

  Supp. 2d 225, 234 (S.D.N.Y. 2000) (“It is no solution to rely solely on the quantity of

  information disclosed by the government; sometimes, the large volume of material disclosed is

  precisely what necessitates a bill of particulars.”), aff’d sub nom. In re Terrorist Bombings of

  U.S. Embassies in E. Africa, 552 F.3d 93 (2d Cir. 2008).

                                             ARGUMENT

  I.     The government must disclose each of the false or fraudulent statements it intends
         to introduce at trial and the factual basis for the alleged falsity or fraudulence.

         The government’s chief theory in this case appears to be that Indivior deceived health

  care providers and health care benefit programs into believing that Suboxone Film was safer, less

  divertible, and less abusable than other medication for opioid dependence. See Indictment ¶¶ 31-

  96. Yet the Indictment fails to identify all of Indivior’s statements about Suboxone Film that it

  alleges were false, see Indictment ¶¶ 42 n.2, 90 n.4 (explaining that the statements listed were


                                                  -5-

Case 1:19-cr-00016-JPJ-PMS Document 137 Filed 09/10/19 Page 5 of 24 Pageid#: 1232
  merely “illustrative”), and otherwise lacks any explanation as to how the listed statements were

  actually untrue. Without more particulars detailing the statements that apparently form the basis

  for the government’s charges, and the factual basis for the alleged falsity or fraudulence of each

  one, Indivior does not have adequate notice of the charged offenses and will be unreasonably

  hindered in preparing its defense and subject to unfair surprise at trial.

          “A defendant faced with false statements charges should not have to waste precious pre-

  trial preparation time guessing which statements he has to defend against . . . when the

  government knows precisely the statements on which it intends to rely and can easily provide the

  information.” United States v. Trie, 21 F. Supp. 2d 7, 21 (D.D.C. 1998). Accordingly, courts in

  this Circuit and elsewhere have held that bills of particulars are warranted when an indictment

  fails to delineate each fraudulent statement that the government seeks to introduce at trial and the

  basis for its alleged fraudulence. For example, in United States v. Magalnik, despite the fact that

  the indictment included tables identifying the date and content of alleged false statements and the

  government provided open file discovery, the district court ordered the government to file a bill

  of particulars listing “the specific visa and/or work applications that it intends to introduce at trial

  and explain[ing], in general terms, how each application is believed to be false or fraudulent.”

  160 F. Supp. 3d at 918. Similarly, in United States v. Anderson, the court held that the defendant

  was “entitled to know precisely which allegedly false statements the government relies on in

  each paragraph, the way in which the government alleges them to be false, and when

  approximately they were allegedly made.” 441 F. Supp. 2d 15, 20 (D.D.C. 2006); see also

  United States v. Elbaz, 332 F. Supp. 3d 960, 982-83 (D. Md. 2018) (ordering government to list

  all allegedly false statements made by defendant “that it intends to introduce at trial, including

  the date of the statement and the person to whom it was made” because “the voluminous



                                                   -6-

Case 1:19-cr-00016-JPJ-PMS Document 137 Filed 09/10/19 Page 6 of 24 Pageid#: 1233
  discovery makes it difficult for the defense to identify” the statements that will be at issue); Trie,

  21 F. Supp. 2d at 21-22 (“The government must provide information as to exactly what the false

  statements are, what about them is false, who made them, and how [the defendant] caused them

  to be made.”).

          Here, although the government included tables in the Indictment with a series of

  purportedly “false and fraudulent statements and representations,” the Indictment also states that

  the allegations in the tables are only “illustrative examples,” rather than “an exhaustive list,” of

  the statements that allegedly provide the basis for the charges against Indivior. Indictment ¶¶ 42

  n.2, 90 n.4. In addition, the Indictment alleges a conspiracy and fraudulent conduct that lasted

  from 2006 through the date of the Indictment in 2019, id. at ¶¶ 31-32, 78, but does not identify a

  single allegedly false or fraudulent statement or representation made after 2016. To the extent

  that there are other allegedly false or fraudulent statements the government intends to prove but

  has omitted from the Indictment, it should specify those statements in a bill of particulars to

  provide adequate notice and allow Indivior to prepare its defense.3 See, e.g., United States v.

  Davidoff, 845 F.2d 1151, 1154 (2d Cir. 1988) (reversing the defendants’ conviction and ruling

  that the district court abused its discretion by failing to require the government to state with

  particularity the unspecified violations referenced in the indictment through “includ[ing], but . . .

  not limited to” language).




          3
             To the extent the government identifies additional false or fraudulent statements or
  representations in a bill of particulars that are different from those alleged in the Indictment, Indivior
  reserves the right to challenge the government’s ability to introduce such statements at trial. See, e.g.,
  United States v. Floresca, 38 F.3d 706, 712-14 (4th Cir. 1994) (en banc) (finding plain error where the
  district court failed to address the government’s constructive amendment of the indictment thereby
  “destroy[ing] the defendant’s substantial right to be tried only on charges presented in an indictment
  returned by a grand jury” (quoting Stirone v. United States, 361 U.S. 212, 217 (1960))).

                                                      -7-

Case 1:19-cr-00016-JPJ-PMS Document 137 Filed 09/10/19 Page 7 of 24 Pageid#: 1234
         Moreover, while the Indictment hinges on a theory that Indivior made false statements or

  representations that Suboxone Film was safer, less divertible, and less susceptible to pediatric

  exposure, the Indictment does not explain with any particularity how any of Indivior’s statements

  on these issues were actually false. At most, the Indictment suggests that there was once a

  question as to whether Indivior’s statements may have lacked substantiation. See, e.g.,

  Indictment ¶ 28 (“Suboxone Film’s thin form potentially could make it easier to conceal, and

  thus more susceptible to smuggling than tablets; its individual packaging could make it more

  portable, including for reselling and sharing; and the serial numbers on the pouches were not

  electronically tracked and not shown to deter diversion.” (emphasis added)); Indictment ¶ 29

  (“INDIVIOR salespeople planned to raise ‘diversion and misuse and pediatric safety’ in sales

  presentations to physicians, even though there were no scientific studies to establish that

  Suboxone Film was safer with regard to diversion, misuse, or pediatric safety.”). But the

  Indictment tellingly does not disclose the government’s basis for charging that Suboxone Film

  was not safer, less susceptible to diversion, or less susceptible to pediatric exposure.

         In fact, as the Indictment currently stands, it remains a mystery to Indivior how the

  government intends to prove the falsity or fraudulence of the relevant statements and

  representations, particularly in light of numerous statements by government agencies to the

  contrary. In 2012 and 2013, for example, the Food and Drug Administration (“FDA”) expressly

  agreed with several of the statements now curiously listed in the Indictment without any

  explanation for assuming their falsity. After determining through statistical analysis that a

  switch to film packaging correlated with a drop in rates of pediatric exposure, Indivior (then

  known as Reckitt Benckiser Pharmaceuticals, Inc.) filed a Citizen Petition with the FDA in 2012,

  asking that the agency require all manufacturers of buprenorphine products to implement unit-



                                                  -8-

Case 1:19-cr-00016-JPJ-PMS Document 137 Filed 09/10/19 Page 8 of 24 Pageid#: 1235
  dose, child-resistant packaging as a matter of public safety to reduce the risk of child

  poisonings.4 Although the FDA denied the specific relief sought in Indivior’s Citizen Petition, it

  agreed with many points raised by the company. All four of the FDA divisions and offices that

  considered the issue concluded that “Suboxone film in unit-dose packaging poses a lower overall

  risk of accidental pediatric exposure than Suboxone tablets in multi-dose packaging.”5

  Consistent with these conclusions, at an April 2013 meeting among generic buprenorphine

  manufacturers, the FDA informed the group that it viewed “the packaging of buprenorphine-

  containing products as a significant safety issue in regards to pediatric exposure,” and

  recommended that each of the group’s members voluntarily switch to unit-dose packaging for

  their buprenorphine-containing products.6

          Dr. Daniel Budnitz, the Director of the Centers for Disease Control and Prevention’s

  (“CDC”) Medication Safety Program, has also recognized the impact of unit-dose packaging on

  pediatric exposure. In a CDC publication, Dr. Budnitz and others observed that a two-thirds

  drop in emergency department visits for pediatric ingestions of buprenorphine or naloxone

  followed an 80% increase in prescriptions dispensed in unit-dose packaging.7 This same



          4
         Citizen Petition from Tim Baxter, Glob. Medical Dir., Reckitt Benckiser Pharm., Inc. to Food &
  Drug Admin. 3 (Sept. 25, 2012) (RBP-00761351).
          5
            Citizen Petition Response from Food & Drug Admin. Center for Drug Evaluation and Research,
  Office of Surveillance and Epidemiology (Feb. 14, 2012) (RBP0114_19147715); see also Citizen Petition
  Response from Division of Anesthesia, Analgesia, and Addiction Products (Dec. 6, 2012)
  (RBP0114_19147735); Citizen Petition Response from Division of Medication Error Prevention and
  Analysis (Feb. 14, 2013) (RBP0114_19147756-57); Citizen Petition Response from Division of
  Epidemiology (Feb. 14, 2013) (RBP0114_19147802).
          6
          Buprenorphine Prod. Mfrs. Grp. (BPMG), Meeting Minutes of FDA Call on BTOD REMS
  Submission 3-5 (Apr. 9, 2013) (RBP0114_19147639).
          7
            Daniel S. Budnitz, et al., Centers for Disease Control and Prevention, Notes from the Field:
  Pediatric Emergency Department Visits for Buprenorphine/Naoxone Ingestion—United States, 2008-
  2015, 65 Morbidity & Mortality Wkly. Rep. 1148 (2016).


                                                     -9-

Case 1:19-cr-00016-JPJ-PMS Document 137 Filed 09/10/19 Page 9 of 24 Pageid#: 1236
   publication explained that “[a] study of poison center calls for pediatric buprenorphine/naloxone

   exposures also found a significantly lower rate of calls involving film strips in unit-dose

   packaging, compared with tablets in multidose bottles.”8

           In light of the nature of the charges in this case, the lack of any particularity in the

   Indictment addressing how Indivior’s similar statements are false or fraudulent, and the publicly

   available government statements suggesting otherwise, the government should be required to

   provide its factual basis in a bill of particulars for its allegation that each relevant statement or

   representation was false. This information is critical to Indivior’s understanding of the charges

   in the Indictment and its ability to prepare its defense. Without a bill of particulars specifying

   the statements the government alleges to be false and the facts indicating why the statements are

   deemed to be false, the government would be free to amend its Indictment improperly by

   changing its theories of prosecution, even during trial.

   II.     The government must detail the conduct supporting its allegation that Indivior
           devised a scheme to defraud by “marketing Suboxone Film to health care providers
           to be prescribed and dispensed in a careless and clinically unwarranted manner.”

           In addition to alleging that Indivior made false and fraudulent statements and

   representations to health care providers and health care benefit programs, the Indictment claims

   that Indivior “market[ed] Suboxone Film to health care providers to be prescribed and dispensed

   in a careless and clinically unwarranted manner.” Indictment ¶ 31. This allegation suggests that

   Indivior somehow intentionally aided and abetted careless conduct on the part of physicians, and

   that the government believes such careless conduct by these physicians gives rise to federal

   criminal fraud charges, but the Indictment does not define what it deems to be “careless and

   clinically unwarranted” prescribing or dispensing, address how Indivior’s marketing aided


           8
               Id.

                                                    - 10 -

Case 1:19-cr-00016-JPJ-PMS Document 137 Filed 09/10/19 Page 10 of 24 Pageid#: 1237
   physicians in prescribing or dispensing Suboxone Film in a “careless and clinically unwarranted”

   manner, or link any false or fraudulent statements to the purported “careless and clinically

   unwarranted” prescribing practices. The critical link between Indivior’s purported support of

   certain providers and any instance of fraud using the mail or wires is entirely absent from the

   Indictment.

           In addition, the Indictment alleges a list of “illustrative examples” of communications

   attributed to Indivior in furtherance of this ill-defined scheme, but not an “exhaustive list,” and

   nothing explaining how the “examples” provided constitute fraud by Indivior. Id. ¶ 102 n.5. In

   the first instance, the government must provide details regarding any action or communication it

   intends to prove at trial to support this claim.9 See Davidoff, 845 F.2d at 1154. But for all such

   actions or communications, the government must also state with particularity the details it

   believes support the allegation that Indivior’s marketing somehow caused certain physicians,

   each of whom were DEA registrants subject to monitoring and investigation, to prescribe and

   dispense Suboxone Film in a “careless and clinically unwarranted” manner. These details should

   include the identity of any relevant Indivior representatives, the identity of any relevant

   physicians or other health care providers, the details surrounding every instance in which the

   government believes Indivior’s marketing caused the relevant physicians to prescribe or dispense

   Suboxone Film in a “careless and clinically unwarranted manner,” the basis for concluding that

   the prescribing or dispensing was “careless and clinically unwarranted,” and the link between

   such conduct and the alleged fraudulent misstatement scheme. Without such critical




           9
             Here again, Indivior reserves its right to address any unlawful attempt to amend the Indictment
   once it becomes aware of any additional communications that the government intends to offer at trial. See
   supra n.3.

                                                    - 11 -

Case 1:19-cr-00016-JPJ-PMS Document 137 Filed 09/10/19 Page 11 of 24 Pageid#: 1238
   information, Indivior cannot even begin to understand the nature of the claim being asserted, and

   will thus be significantly hampered in the preparation of its defense.

   III.   The government must disclose the identity of Indivior’s alleged co-conspirators,
          summarize the agreement or agreements underlying its conspiracy charge, and
          identify the overt acts supporting the charge.

          The Indictment further alleges that between 2006 and 2019, Indivior conspired with

   “others known and unknown to the Grand Jury” to commit mail fraud, wire fraud, and health

   care fraud. Indictment at p. 36. But not a single co-conspirator is identified. Moreover, the

   Indictment does not provide any other insight into Indivior’s purported co-conspirators, and it

   also fails to address any alleged agreement or agreements that form the basis for the conspiracy

   charge. In addition, rather than providing any detail on the overt acts in which Indivior and its

   co-conspirators are alleged to have engaged, the Indictment simply states that Indivior and its co-

   conspirators committed all the overt acts described in the Introduction and in the other twenty-

   seven Counts in the Indictment. Indictment at p. 37. Indivior cannot effectively prepare its

   defense and avoid unfair surprise at trial if it does not know the identity of its alleged co-

   conspirators or have insight into the purported agreement or acts forming the basis of the alleged

   conspiracy. See United States v. Burgos, 94 F.3d 849, 860 (4th Cir. 1996) (“[C]onspiracy is an

   inchoate offense, the essence of which is an agreement to commit an unlawful act.” (internal

   quotation marks omitted)).

          In this Circuit and elsewhere, courts have ordered bills of particulars to address these

   specific issues. See Coleman, 2018 WL 1386265 at *5 (directing the government to disclose in a

   bill of particulars “the names of the co-conspirators the Government may use as witnesses” and

   “summariz[e] the agreement or agreements constituting the conspiracy charge”); see also Am.

   Waste Fibers Co., 809 F.2d at 1047 (proper remedy for indictment that omits names of co-

   conspirators is to seek a bill of particulars); United States v. Allen, 289 F. Supp. 2d 230, 238
                                                   - 12 -

Case 1:19-cr-00016-JPJ-PMS Document 137 Filed 09/10/19 Page 12 of 24 Pageid#: 1239
   (N.D.N.Y. 2003) (directing government to disclose “the identities of all persons the government

   claims to have been co-conspirators during the course of the alleged conspiracy, regardless of

   whether they have been indicted”); United States v. Lonzo, 793 F. Supp. 57, 60 (N.D.N.Y. 1992)

   (similar); United States v. Holman, 490 F. Supp. 755, 762 (E.D. Pa. 1980) (similar). In

   particular, courts have held that the disclosure of co-conspirator names is warranted when the

   length of an alleged conspiracy and number of potential co-conspirators pose a risk of unfair

   surprise to defendants. See United States v. Kahale, 789 F. Supp. 2d 359, 372-74 (E.D.N.Y.

   2009) (granting bill of particulars revealing the names of unindicted co-conspirators where the

   number of potential co-conspirators was large, the alleged conspiracy lasted five years, and the

   geographic scope was expansive). The identities of co-conspirators must also be provided when

   they are otherwise unidentifiable or when providing such information is in the interest of

   fundamental fairness. United States v. Currie, No. RDB 10–0532, 2011 WL 1527014, at *2 (D.

   Md. Apr. 20, 2011) (“In order to avoid unfair surprise at trial, and as a matter of fundamental

   fairness, Defendants have a right to know the names of their alleged co-conspirators.”).

          Because the scope of a conspiratorial agreement is critical to understanding the nature of

   a charged conspiracy, courts have also ordered bills of particulars requiring the government to

   provide specifics regarding such an agreement. See Coleman, 2018 WL 1386265, at *5

   (granting the defendant’s request for a bill of particulars to “summarize[e] the agreement or

   agreements constituting the conspiracy charge” in light of the potential that the defendant could

   otherwise be subject to surprise at trial or be unable to comprehend the charges against him);

   United States v. Hsia, 24 F. Supp. 2d 14, 32-33 (D.D.C. 1998) (ordering the government to

   produce a bill of particulars addressing “the scope of the alleged conspiratorial agreement” and

   whether and how “the acts of concealment alleged in the indictment were within the scope of the



                                                 - 13 -

Case 1:19-cr-00016-JPJ-PMS Document 137 Filed 09/10/19 Page 13 of 24 Pageid#: 1240
   conspiracy charged”). In ordering the government to provide the particulars of the alleged

   agreement or agreements forming the basis for a conspiracy charge, courts have required the

   government to indicate “when the agreement took place, with whom the agreement was made,

   and the nature of the agreement.” United States v. Garibalde-Barron, No. EP-12-CR-1406-KC,

   2013 WL 427389, at *5 (W.D. Tex. Feb. 4, 2013); see also Coleman, 2018 WL 1386265, at *5

   (requiring the government to identify in the bill of particulars “the approximate month and year

   of the alleged agreement” and “note the judicial districts where such agreements took place”).

          Here, there are a number of factors that weigh in favor of a bill of particulars identifying

   all of Indivior’s purported co-conspirators. The conspiracy in this case is alleged to have lasted

   thirteen years, spanning numerous states. See Kahale, 789 F. Supp. 2d at 372 (ordering a bill of

   particulars identifying the identity of all unindicted co-conspirators where, among other things,

   the conspiracy was alleged to have lasted for five years and spanned a number of locations).

   Although the number of purported co-conspirators is nowhere hinted at, the Indictment vaguely

   suggests the number may be substantial; the Indictment merely states that Indivior conspired

   with “others” who remain unindicted, unnamed, and potentially unknown. See id. (identifying

   the universe of potential co-conspirators as “potentially large”). There is also no basis in this

   case to fear that revealing the identities of the unindicted co-conspirators will jeopardize their

   safety, create risk of witness tampering, or compromise an ongoing government investigation.

   See id. at 373 (explaining the lack of “any legitimate basis for concern about” the disclosure of

   the co-conspirator identities “in this white-collar fraud action involving no allegations of

   violence”). And the relative complexity of the fraud charges Indivior is facing in this case

   weighs in favor of disclosure given that such charges carry a greater potential for causing unfair




                                                   - 14 -

Case 1:19-cr-00016-JPJ-PMS Document 137 Filed 09/10/19 Page 14 of 24 Pageid#: 1241
   surprise. Id. (“Certain charges, such as the fraud charges alleged here, by their nature carry a

   greater potential for causing unfair surprise at trial due to their complexity.”).

          Moreover, the Indictment’s failure to identify all of the fraudulent conduct the

   government seeks to prove at trial provides a further basis for requiring the disclosure of

   Indivior’s purported co-conspirators. As noted above, the Indictment does not identify a single

   fact after 2016, three years before the alleged end of the purported thirteen-year conspiracy.

   Thus, an interest in “fundamental fairness” dictates that the government must provide such

   information to Indivior. Currie, 2011 WL 1527014 at *2 (ordering a bill of particulars to

   identify the names of alleged co-conspirators where the defendants left their relevant positions

   between 18 to 24 months prior to the alleged end date of the conspiracy).

          The Indictment also fails to allege any agreement among these purported co-conspirators

   let alone specify any facts surrounding an agreement. Without any such information, Indivior

   has no basis for determining whether any particular alleged act can properly be regarded as

   having been performed in furtherance of the alleged conspiracy. Moreover, instead of pointing

   to specific overt acts supporting the conspiracy charge, the Indictment simply refers to all the

   acts that are alleged in connection with the twenty-seven other Counts, which does not provide

   Indivior with any notice as to the nature of the conspiracy charged. To allow Indivior to prepare

   for trial and prevent undue surprise, the Court should thus order the government to summarize

   the nature of the agreement or agreements underlying the conspiracy charge, indicate when and

   where the agreement took place and between whom the agreement was made, and specify the

   overt acts that are alleged to have been committed in furtherance of the conspiracy. See

   Coleman, 2018 WL 1386265, at *5; Garibalde-Barron, 2013 WL 427389 at *5; Hsia, 24 F.

   Supp. 2d at 32-33.



                                                   - 15 -

Case 1:19-cr-00016-JPJ-PMS Document 137 Filed 09/10/19 Page 15 of 24 Pageid#: 1242
   IV.     The government must specify the location information surrounding the alleged
           referrals to Doctor A.

           In connection with its apparent claim that Indivior somehow aided physicians in

   prescribing Suboxone Film in an undefined “careless and clinically unwarranted manner” (see

   Section II above), the Indictment alleges that Indivior used a telephone referral program, known

   as “Here to Help,” to “connect patients to doctors Indivior knew were prescribing Suboxone

   and/or other opioids” in such a manner. Indictment ¶¶ 1, 102. On the basis of this purported

   scheme, the Indictment charges eighteen counts of wire fraud based on alleged referrals to

   “Doctor A,” but fails to identify the specific locations from which each referral call originated,

   the locations of the Here to Help call centers where each referral call was answered, and the

   locations of the doctor’s offices to which the referral was actually made. See Indictment at p. 42.

           “There is a long history of courts directing the government to provide a bill of particulars

   where the location of the alleged criminal conduct is unclear in the indictment.” See, e.g., United

   States v. Jones, No. 7:16-cf-30026, 2017 WL 1169754, at *2 (W.D. Va. Mar. 27, 2017)

   (collecting cases); Holman, 490 F. Supp. at 762 (ordering the government to disclose “the exact

   date and place, if known . . ., of each event alleged in the indictment for which such information

   has not yet been given”). Here, the location of the alleged criminal conduct supporting these

   wire fraud charges is unclear, and it is necessary to Indivior’s preparation of its defense. The

   location information should therefore be provided in a bill of particulars to allow Indivior to

   sufficiently prepare for trial.

   V.      The government must identify any actions attributable to Indivior PLC.

           Finally, the government must specifically identify any fraudulent statements or

   representations purportedly made or any alleged actions taken by Indivior PLC, the British

   public company that owns Indivior Inc. According to the Indictment, both Indivior Inc. and


                                                  - 16 -

Case 1:19-cr-00016-JPJ-PMS Document 137 Filed 09/10/19 Page 16 of 24 Pageid#: 1243
   Indivior PLC conspired with others to and committed health care, mail, and wire fraud.

   Indictment at p. 36-42. Yet the Indictment is devoid of any particularized allegations regarding

   Indivior PLC’s conduct or statements that would allow it to prepare a defense.

          The Indictment refers to Indivior, Inc. as simply “INDIVIOR” and refers to Indivior PLC

   as “INDIVIOR PLC.” Id. at ¶¶ 2-3. While the Indictment generally alleges that Indivior PLC

   was involved in the alleged schemes, it only lists actions taken by “INDIVIOR” as the basis for

   those schemes. For example, the Indictment claims that “INDIVIOR” sought the FDA’s

   agreement that Suboxone Film’s packaging would protect against diversion and child exposure,

   id. at ¶ 24, “INDIVIOR” executives and sales representatives made allegedly false

   representations to health care providers and health care benefit programs, id.at ¶¶ 42-72, 91-96,

   and “INDIVIOR” allegedly used the Here to Help telephone program to refer patients to

   physicians that it knew prescribed opioids in a careless and clinically unwarranted manner, id. at

   ¶¶ 102-143.

          Given that the Indictment generally asserts that Indivior PLC was involved in the alleged

   fraud scheme, it is crucial that the Court order a bill of particulars requiring the government to

   specify—as to Indivior PLC—“the dates of the fraudulent conduct, the specific fraudulent

   documents, and the fraudulent statements within the documents.” Sampson, 448 F. Supp. 2d at

   696. Without such information, Indivior PLC will undoubtedly be subject to unfair surprise at

   trial and unable to adequately prepare a defense. When it comes to understanding its purported

   role in the alleged fraud scheme, the conclusory allegations in the Indictment do nothing to

   provide Indivior PLC with the information it needs. See Perry, 30 F. Supp. 3d at 523 (explaining

   that “in cases involving vaguely asserted charges of fraud, . . . a bill of particulars may be

   necessary in order to provide a defendant a full and fair opportunity to prepare a defense”).



                                                   - 17 -

Case 1:19-cr-00016-JPJ-PMS Document 137 Filed 09/10/19 Page 17 of 24 Pageid#: 1244
   VI.      The voluminous discovery produced by the government does not cure the gaps in
            the Indictment.

            “Perhaps the most frequent case in which particulars are warranted is where discovery is

   overwhelmingly extensive and the government fails to designate which documents it intends to

   introduce and which documents are merely relevant to the defense.” United States v. Mahaffy,

   446 F. Supp. 2d 115, 119 (E.D.N.Y. 2006) (emphasis omitted). That makes sense, of course,

   since defendants should not have to spend months combing through millions of pages of

   documents—or hundreds of thousands of hours of audio and video recordings—to understand

   the charges against them. See, e.g., United States v. Ramirez, 609 F.3d 495, 503 (2d Cir. 2010)

   (noting that the “district court made clear that it ordered a bill of particulars because so much

   discovery was produced to the defendants, not too little”); Trie, 21 F. Supp. 2d at 21 n.12 (“The

   open file discovery, amounting to making available . . . approximately 1.9 million documents, is

   no substitute for adequate specification of the crimes with which [the defendant] is charged.”);

   Magalnik, 160 F. Supp. 3d at 917 (requiring bill of particulars in a case where the government

   produced “135,422 rows of Excel data, 13,929 pages of documents, 79 photographs, and 4 audio

   CDs”).

            To date, the government has not provided the constitutionally required specificity that is

   necessary for Indivior to navigate the more than 8 terabytes worth of data produced in this case

   and identify the requested information in a reasonable manner. Without such specificity from

   the government, Indivior cannot be expected to bear the burden of filling the gaps in the

   Indictment to identify (1) every false or fraudulent statement the government intends to introduce

   at trial, (2) the reason why the government contends those statements are false or fraudulent, (3)

   the details surrounding the claim that Indivior’s marketing aided and abetted physicians in

   prescribing and dispensing in “a careless and clinically unwarranted manner,” (4) the identity of


                                                   - 18 -

Case 1:19-cr-00016-JPJ-PMS Document 137 Filed 09/10/19 Page 18 of 24 Pageid#: 1245
   Indivior’s purported co-conspirators, (5) the nature of the agreement or agreements supporting

   the purported conspiracy charge, (6) the specific overt acts allegedly committed in furtherance of

   the conspiracy, (7) the locations to and from which each Here to Help referral call was made, and

   (8) the actions attributable to Indivior PLC. This is a complex case with an Indictment lacking in

   the specificity necessary to permit Indivior to prepare its defense and to prevent unfair surprise at

   trial. The government should thus be required to produce a bill of particulars.

                                              CONCLUSION

          For the foregoing reasons, Indivior respectfully requests that the Court enter an order

   requiring the government to produce a bill of particulars providing separately and specifically for

   each of Indivior Inc. and Indivior PLC, the following information:

      1. Every false or fraudulent statement or representation the government intends to introduce

          at trial;

      2. The factual basis for the government’s assertion that any such statement or representation

          is false or fraudulent;

      3. Every action or communication supporting the claim that Indivior’s marketing aided or

          abetted physicians in prescribing or dispensing Suboxone Film in a “careless and

          clinically unwarranted manner,” including:

              a. The identity of any relevant Indivior representatives;

              b. The identity of any relevant physicians or other health care providers;

              c. The details surrounding the alleged actions or communications that purportedly

                      caused the relevant physicians to prescribe or dispense Suboxone Film in a

                      “careless and clinically unwarranted manner”;




                                                    - 19 -

Case 1:19-cr-00016-JPJ-PMS Document 137 Filed 09/10/19 Page 19 of 24 Pageid#: 1246
            d. The basis for concluding that the prescribing or dispensing was “careless and

                clinically unwarranted”; and

            e. The link between any false or fraudulent statements to the purported “careless and

                clinically unwarranted” prescribing practices;

     4. The identity of all co-conspirators;

     5. The nature of any agreement or agreements supporting the asserted conspiracy charge,

        including:

            a. When the agreement took place (approximate month and year);

            b. Where the agreement took pace (the relevant judicial district); and

            c. The identity of the individuals or entities entering into the agreement;

     6. The specific overt acts committed in furtherance of the alleged conspiracy;

     7. The locations to and from which each Here to Help call was made that allegedly resulted

        in a referral to Doctor A, including:

            a. The specific location from which each referral call originated;

            b. The location of the Here to Help call center where each referral call was

                answered; and

            c. The location of the doctor’s office to which each referral was made;

     8. Any actions attributable to Indivior PLC, including:

            a. The dates of any purported fraudulent conduct;

            b. The identity of any specific fraudulent documents reflecting action by Indivior

                PLC;

            c. Any fraudulent statements attributable to Indivior PLC; and




                                                - 20 -

Case 1:19-cr-00016-JPJ-PMS Document 137 Filed 09/10/19 Page 20 of 24 Pageid#: 1247
           d. The factual basis for the government’s assertion that any such statement or

              representation is false or fraudulent.




                                              - 21 -

Case 1:19-cr-00016-JPJ-PMS Document 137 Filed 09/10/19 Page 21 of 24 Pageid#: 1248
   Dated: September 10, 2019            Respectfully submitted,

                                        INDIVIOR INC. (a/k/a Reckitt Benckiser
                                        Pharmaceuticals Inc.) and INDIVIOR PLC

                                        /s/ Thomas J. Bondurant, Jr.
                                        By Counsel

                                        Thomas J. Bondurant, Jr.
                                        Gentry Locke
                                        10 Franklin Road SE
                                        Roanoke, Virginia. 24022
                                        (540) 983-9389
                                        bondurant@gentrylocke.com

                                        Jennifer S. DeGraw
                                        Gentry Locke
                                        10 Franklin Road SE
                                        Roanoke, Virginia. 24022
                                        (540) 983-9445
                                        degraw@gentrylocke.com

                                        Leigh A. Krahenbuhl (admitted pro hac vice)
                                        Jones Day
                                        77 West Wacker Drive
                                        Chicago, Illinois 60601
                                        (312) 269-1524
                                        lkrahenbuhl@jonesday.com

                                        James R. Wooley (admitted pro hac vice)
                                        Jones Day
                                        901 Lakeside Avenue
                                        Cleveland, Ohio 44114
                                        (216) 586-7345
                                        jrwooley@jonesday.com

                                        James P. Loonam (admitted pro hac vice)
                                        Jones Day
                                        250 Vesey Street
                                        New York, New York 10281
                                        (212) 326-3808
                                        jloonam@jonesday.com

                                        Peter J. Romatowski (admitted pro hac vice)
                                        Jones Day
                                        51 Louisiana Avenue NW

                                      - 22 -

Case 1:19-cr-00016-JPJ-PMS Document 137 Filed 09/10/19 Page 22 of 24 Pageid#: 1249
                                        Washington, D.C. 20001
                                        (202) 879-7625
                                        pjromatowski@jonesday.com


                                        Counsel for Defendants




                                      - 23 -

Case 1:19-cr-00016-JPJ-PMS Document 137 Filed 09/10/19 Page 23 of 24 Pageid#: 1250
                                  CERTIFICATE OF SERVICE

          I hereby certify that I caused the foregoing to be presented to the Clerk of the Court for

   filing and uploading to the CM/ECF system, which will send notification of such filing to all

   counsel of record, on this 10th day of September, 2019.


                                                  /s/ Thomas J. Bondurant, Jr.
                                                  Counsel for Defendants




                                                - 24 -

Case 1:19-cr-00016-JPJ-PMS Document 137 Filed 09/10/19 Page 24 of 24 Pageid#: 1251
